Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 1 of 26 PageID: 2497




     ON TUESDAY, MAY 12, 2020, AT 5:00 P.M. THE JACKSON TOWNSHIP COUNCIL
     HELD ITS (EXECUTIVE SESSION) MEETING IN THE MUNICIPAL BUILDING

     ROLL CALL:

     COUNCILMAN BRESSI (via teleconference
     COUNCILMAN FLEMMING                   ATTORNEY MCGUCKIN(5:04pm)
     COUNCILMAN KERN (arrived at 5:04pm) TOWNSHIP CLERK KISTY
     COUNCIL VICE PRESIDENT SAUICKIE
     COUNCIL PRESIDENT CALOGERO(absent)

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL
                         MAYOR MICHAEL REINA

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     RESOLUTION 207R-20
     TITLE: RESOLUTION FOR EXECUTIVE SESSION TO AUTHORIZE TOWNSHIP
     COUNCIL TO ENTER INTO CLOSED DISCUSSIONS CONCERNING MATTERS
     AS NOTED BELOW

     MOTION TO APPROVE BY: FLEMMING
     MOTION SECONDED BY: BRESSI
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSENT: CALOGERO

            WHEREAS, Section 8 of the Open Public Meetings Act permits the exclusion of
     the public from a public meeting under certain circumstances; and

            WHEREAS, this governing body is of the opinion that such circumstances
     presently exist.

           NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
     Township of Jackson, County of Ocean, and State of New Jersey, as follows:

             1. The public shall be excluded from discussion concerning the hereinafter-
     specified subject matter.

            2. The general nature of the subject matter to be discussed is as follows:

                a)   Personnel/Professionals:
                b)   Litigation/Potential Litigation: Update on lawsuits
                c)   Potential Land Sale/Land Acquisition:
                d)   Contracts/Agreements: Drive in update

            3. It is anticipated that the subject matter discussed may be made public upon its
     conclusion or final disposition.
                                                           _________________________
                                                           JANICE KISTY, R.M.C.
     DATED: 5-12-20                                        TOWNSHIP CLERK


     6:00 P.M. -CONVENE PUBLIC MEETING IN THE MAIN MEETING ROOM OF
     THE MUNICIPAL BUILDING VIA ZOOM

     PLEDGE OF ALLEGIANCE
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 2 of 26 PageID: 2498

     Jackson Township Council Meeting of May 12, 2020                            Page 2 of 26


     COUNCIL VICE PRESIDENT SAUICKIE- keep in mind all your First Responders
     especially medical staff who are risk fighting this horrible disease. Please keep in mind our
     Military who are here and overseas.

     ROLL CALL:

     COUNCILMAN BRESSI(via teleconference) ATTORNEY MCGUCKIN(5:04pm)
     COUNCILMAN FLEMMING                   TOWNSHIP CLERK KISTY
     COUNCILMAN KERN
     COUNCIL VICE PRESIDENT SAUICKIE
     COUNCIL PRESIDENT CALOGERO (absent)

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL
                         MAYOR MICHAEL REINA

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     COUNCILMAN BRESSI – thanked residents for attending the meeting. He stated
     everyone is having a different way of life being quarantined in their homes due to
     coronavirus. Please take a moment on Memorial Day to reflect on the meaning of
     Memorial Day. Please reflect on the sacrifices given for us in order to celebrate Memorial
     Day.

     COUNCILMAN FLEMMING- thanked residents for attending the Zoom meeting and
     hopes those who would like to participate can do so tonight. There are a multitude of
     planning issues in order to conduct the virtual meetings. Asked citizens for patience
     during this process. If you have any questions please contact the council via email. Do
     not react to every item or opinion that is found on social media. It is my opinion that the
     truth will be more comforting and informative. The Jackson Kiwanis Club is partnering
     with our Fire Department to pick up donated food and new personal items to restock the
     Food Pantry. If you like to make a donation please contact the Jackson Kiwanis Club.
     The pickup will be held in the Whitesville area on the evening of May 23, 2020. If it is a
     success the Jackson Kiwanis Club will partner with other Fire Departments interns to
     continue this program. If you happen to see a large fire truck in your area please give
     them a shout and they will pick up any items to be donated.

     COUNCILMAN KERN- encouraged anyone who is need of food, or any essential
     needs during the pandemic to contact Council via email. Council will connect residents to
     the organizations that can offer assistance.

     COUNCIL VICE PRESIDENT SAUICKIE – thanked the residents for attending this
     meeting via Zoom technology. Hopes the audio is heard clearly as upgrades have been
     conducted to the auto and visual. If you were unavailable at the last meeting, Council
     President Calogero resigned. He wished everyone well and thanked all the residents for
     their support. The Council is accepting resumes for appointments to Council President
     Calogero’s position and resumes are to be submitted no later than May 15, 2020. Council
     will work diligently in ensuring to find the best candidate to represent Jackson and work to
     have the position fulfilled. He stated Mayor Reina has attended calls with Governor
     Murphy. Mayor Reina is currently on conference call with Governor Murphy. He read
     Mayor’s statement into the record.

     MAYOR REINA’S STATEMENT- Governor Murphy has gone too far with certain
     aspects of his executive orders. By law the Township cannot override the executive orders
     as much as we wish to do so. However, municipalities such as Jackson Township have
     some authority when it pertains to our parks and recreation facilities. The Township will
     allow immediately for recreation facilities to open as long as they adhere to the social
     distancing guidelines and limit the participants to no more than 10 individuals. Parents or
     guests must remain in their vehicles or leave the facility during these activities. This will
     permit fields to be utilized by soccer, lacrosse, baseball, football, and softball coaches and
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 3 of 26 PageID: 2499

     Jackson Township Council Meeting of May 12, 2020                           Page 3 of 26


     their teams. No games, stimulated scrimmaging, or contact drills will be allowed. There are
     no camps, training clinics, or league games permitted on the fields. No spectators are
     allowed on the fields, sidelines or on the bleachers. Tennis and basketball courts can be
     utilized but no basketball games will be permitted. He recognizes that sports teams usually
     require more than 8 or 9 players along with the coaches. Teams may have to adjust their
     rosters to adhere to these regulations until the executive orders are lifted. As the weather
     improves our children need recreational facilities to meet their needs while ensuring their
     safety. For this reason he would like to ensure that all Jackson residents are conscious that
     our fields and facilities may be utilized in accordance with these guidelines.

     BUSINESS ADMINISTRATOR WALL- asked for residents to obtain permits through
     the Recreation Department as the permit process remains the same. The Recreation
     Department will provide the appropriate permits to be completed.

     There are two public comment portions on the agenda. The first public comment only
     pertains to resolutions only and the other is public comment on any topic. Residents will
     have the ability to use the CHAT function available for both portions. The CHAT function
     will be enabled for the public comment for resolutions only and the public comment on any
     topic.


     APPROVE EXECUTIVE SESSION MEETING MINUTES: APRIL 28, 2020

     MOTION TO APPROVE BY: FLEMMING
     SECONDED BY: KERN
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSENT: CALOGERO


     ORDINANCES, SECOND READING:

     NONE AT THIS TIME.


     ORDINANCES, FIRST READING:

     ORDINANCE: 05-20
     TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
     OCEAN, STATE OF NEW JERSEY AMENDING AND SUPPLEMENTING
     CHAPTER 244 OF THE TOWNSHIP CODE THEREBY REPEALING ORDINANCE
     03-17 OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON

     MOTION TO APPROVE ORDINANCE 05-20 ON FIRST READING, ADVERTISE
     THE APPROVAL AND NOTICE OF SECOND READING AND PUBLIC
     HEARING TO BE HELD ON MAY 26, 2020 BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: FLEMMING, KERN, SAUICKIE
     ABSTAIN: BRESSI
     ABSENT: CALOGERO

                                         ORDINANCE 05-20

           NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
     Township of Jackson, County of Ocean, State of New Jersey, as follows:

                      SECTION I. Purpose. Pursuant to Ordinance No. 03-17, the Township
     of Jackson amended certain provisions of the Township’s Land Use and Development
     Regulations. It is the purpose of this Ordinance to repeal Ordinance No. 03-17 in its
     entirety. It is the further purpose of this Ordinance to reestablish the uses which existed
     in the zones in question prior to the adoption of Ordinance No. 03-17.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 4 of 26 PageID: 2500

     Jackson Township Council Meeting of May 12, 2020                          Page 4 of 26


                    SECTION II. The Township Code of the Township of Jackson is hereby
     amended and supplemented so as to amend Chapter 244-6 to delete all definitions or
     references to “dormitory”.

                    SECTION III. The Township Code of the Township of Jackson is
     hereby amended and supplemented so as to amend Chapter 244 entitled “Land Use and
     Development Regulations”, and specifically Chapter 244-46 entitled “R2, R3 and R5
     Residential Zones” to include in Subsection A thereof the following permitted principal
     uses of building and structures:

                    (6) Federal, State, County and other public buildings and grounds,
     including public schools, parks, playgrounds, or other public recreational uses and areas.

                    (7) Private or parochial schools not operated for profit; except however,
     public and private colleges or universities shall not be permitted.

                     SECTION IV. Chapter 244-48 entitled “R20, R15 and R9 Residential
     Zones” shall be amended to include therein as permitted principal uses of buildings and
     structures in Subsection A to reinstate Subsection 5 as follows:
                     (5) Federal, State, County and other public buildings and grounds,
     including public schools, parks, playgrounds, or other public recreational uses and areas;
     excluding however, workshops, warehouses, garages and storage yards.

                    (6) Private or parochial schools not operated for profit; however, public
     and private colleges or universities shall not be permitted.

                    SECTION V. The Township Code of the Township of Jackson is hereby
     amended and supplemented so as to amend Chapter 244 entitled “Land Use and
     Development Regulations” so as to amend Chapter 244-50 entitled “MF Multi-Family
     Zone” so as to include in Subsection A thereof the following permitted principal uses of
     buildings and structures as follows:

                    (6) Federal, State, County and other public buildings and grounds,
     including public schools, parks, playgrounds, or other public recreational uses and areas;
     excluding however, workshops, warehouses, garages and storage yards.

                    (7) Private or parochial schools not operated for profit; except however,
     public and private colleges or universities which shall not be permitted.

                  SECTION VI. The Township Code of the Township of Jackson is hereby
     amended and supplemented so as to amend Chapter 244-176.2 be and hereby is repealed.

                    SECTION VII. Ordinances or parts of Ordinances inconsistent herewith
     are hereby repealed.

                     SECTION VIII. If any section, subsection, sentence, clause, phrase or
     portion of this Ordinance is for any reason held to be invalid or unconstitutional by a
     Court of competent jurisdiction, such portion shall be deemed a separate, distinct and
     independent provision, and such holding shall not affect the validity of the remaining
     portions hereof.

                    SECTION IX. This Ordinance shall take effect after second reading and
     publication as required by law.

     DATE: __________________________                     ____________________________
                                                          MAYOR MICHAEL REINA

                                             NOTICE

            NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
     passed by the Township Council on first reading at a meeting of the Township Council of
     the Township of Jackson held on the 12th day of May, 2020, and will be considered for
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 5 of 26 PageID: 2501

     Jackson Township Council Meeting of May 12, 2020                          Page 5 of 26


     second reading and final passage at a regular meeting of the Township Council to be held
     on the 26th day of May, 2020 at 6:00 p.m., at the Township Municipal Building, located
     at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any persons
     desiring to be heard upon the same will be given the opportunity to be so heard. Should
     the building be closed to the public, then public comment will be available through Zoom
     Webinar on May 26, 2020.

                                                          ____________________________
                                                               Janice Kisty, RMC
                                                             Jackson Township Clerk



     ORDINANCES, FIRST READING:

     ORDINANCE: 06-20
      TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
     OCEAN, STATE OF NEW JERSEY AMENDING AND SUPPLEMENTING
     CHAPTER 244 OF THE TOWNSHIP CODE SO AS TO REPEAL ORDINANCE
     04-17 OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON

     MOTION TO APPROVE ORDINANCE 06-20 ON FIRST READING, ADVERTISE
     THE APPROVAL AND NOTICE OF SECOND READING AND PUBLIC
     HEARING TO BE HELD ON MAY 26, 2020 BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: FLEMMING, KERN, SAUICKIE
     ABSTAIN: BRESSI
     ABSENT: CALOGERO

                                        ORDINANCE 06-20

           NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
     Township of Jackson, County of Ocean, State of New Jersey, as follows:

                    SECTION 1. Ordinance 04-17 be and hereby is repealed.

                    SECTION 2. Al1 Ordinances or parts of Ordinances inconsistent
     herewith are hereby repealed.

                     SECTION 3. If any section, subsection, sentence, clause, phrase or
     portion of this Ordinance is for any reason held to be invalid or unconstitutional by a
     Court of competent jurisdiction, such portion shall be deemed a separate, distinct and
     independent provision, and such holding shall not affect the validity of the remaining
     portions hereof.

                    SECTION 4. This Ordinance shall take effect after second reading and
     publication as required by law.

     DATE: __________________________                     ____________________________
                                                          MAYOR MICHAEL REINA

                                             NOTICE

             NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
     passed by the Township Council on first reading at a meeting of the Township Council of
     the Township of Jackson held on the 12th day of May, 2020, and will be considered for
     second reading and final passage at a regular meeting of the Township Council to be held
     on the 26th day of May , 2020, at 6:00 p.m., at the Township Municipal Building,
     located at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any
     persons desiring to be heard upon the same will be given the opportunity to be so heard.
     Should the building be closed to the public, then public comment will be available
     through Zoom Webinar on May 26, 2020.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 6 of 26 PageID: 2502

     Jackson Township Council Meeting of May 12, 2020                        Page 6 of 26


                                                         ____________________________
                                                              Janice Kisty, RMC
                                                           Jackson Township Clerk



     PUBLIC COMMENT OPENED, RESOLUTIONS ONLY

     At this time, we will have public comment on resolutions only. Anyone wishing to speak
     on resolutions may do so at this time. Please enable CHAT function.

     NO ONE CAME FORWARD.

     MOTION TO CLOSE PUBLIC COMMENT, RESOLUTIONS ONLY BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSENT: CALOGERO


     RESOLUTION 208R-20
     TITLE: RESOLUTION OF THE TOWNSHIP OF JACKSON, OCEAN COUNTY,
     NEW JERSEY AUTHORIZING RELEASE OF CASH MAINTENANCE BOND
     POSTED BY ROBERT LEWIS OF EXPRESS SYSTEMS, BLOCK 2202 LOT 1,
     623 HERMAN ROAD

     MOTION TO APPROVE BY: FLEMMING
     MOTION SECONDED BY: KERN
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSENT: CALOGERO

           WHEREAS, Robert Lewis of Express Systems has requested a release of the
     Maintenance Bond in the amount of $37,684.73 pertaining to (Block 2202, Lot 1); and

            WHEREAS, the Maintenance Bond consists of $37,684.73 in the form of Cash and

            WHEREAS, Julio Vega Jr. of T&M Associates, Township Engineer, has reviewed
     and approved the release of said Maintenance Bond in a letter report dated April 29, 2020
     which the letter report is made a part hereof; and

            WHEREAS, the Township Council of the Township of Jackson has considered the
     application and the report of the Engineer for the release of said Cash Maintenance Bond in
     the amount of $37,684.73; and

            NOW, THEREFORE, BE IT RESOLVED, by the Township Council of the
     Township of Jackson, County of Ocean and State of New Jersey, that the Cash Maintenance
     Bond in the amount of
     $37,684.73 heretofore posted with the Township of Jackson is released on the condition that
     the applicant:

            1. This resolution of release is further contingent upon the applicant/developer
     reimbursing the Township for any and all outstanding fees and charges as per Township
     ordinance for the release of said Maintenance Bond.

           2. Copies of this resolution to Administration, Finance, Applicant/Developer and
     Township Engineer.

           3. The Mayor and Township Clerk are authorized to sign or issue any appropriate
     documentation to give effect to the within resolution.
                                                          _________________________
                                                          JANICE KISTY, R.M.C.
     DATED: 5-12-20                                       TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 7 of 26 PageID: 2503

     Jackson Township Council Meeting of May 12, 2020          Page 7 of 26




     BILLS AND CLAIMS:

     MOTION TO APPROVE BILLS AND CLAIMS BY: FLEMMING
     MOTION SECONDED BY: KERN
     YES: BRESSI, FLEMMING, KERN, SAUICKIE
     ABSENT: CALOGERO
     CHECK#          VENDOR                                     AMOUNT
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 8 of 26 PageID: 2504

     Jackson Township Council Meeting of May 12, 2020          Page 8 of 26
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 9 of 26 PageID: 2505

     Jackson Township Council Meeting of May 12, 2020          Page 9 of 26
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 10 of 26 PageID: 2506

      Jackson Township Council Meeting of May 12, 2020         Page 10 of 26
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 11 of 26 PageID: 2507

      Jackson Township Council Meeting of May 12, 2020         Page 11 of 26
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 12 of 26 PageID: 2508

      Jackson Township Council Meeting of May 12, 2020                 Page 12 of 26




      RESOLUTION 209 R-20
      TITLE: APPROVE JACKSON TOWNSHIP COUNCIL MEETING MINUTES OF
      APRIL 28, 2020

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSENT: CALOGERO

             WHEREAS, official Minutes of a Jackson Township Council meeting have been
      prepared; and
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 13 of 26 PageID: 2509

      Jackson Township Council Meeting of May 12, 2020                          Page 13 of 26


             WHEREAS, the Township Clerk has reviewed these Minutes and has submitted
      them to the Town Council for their approval.

             NOW, THEREFORE, BE IT RESOLVED by the Township Council of
      the Township of Jackson, County of Ocean, that;

           1.The following Minutes are hereby approved by the Jackson Township Council:

                            APRIL 28, 2020

          2. Copies of this resolution to any interested parties.
                                                        _________________________
                                                        JANICE KISTY, R.M.C.
      DATED: 5-12-20                                    TOWNSHIP CLERK


      RESOLUTION 210R-20
      TITLE: AUTHORIZE CHANGE TO CUSTODIAN OF PETTY CASH FUNDS FOR
      THE DEPARTMENT OF PUBLIC WORKS FROM FRED RASIEWICZ TO
      ROBERT STAUFFER

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSENT: CALOGERO

             WHEREAS, Fred Rasiewicz was custodian of the Public Works Petty Cash
      Fund, and

             WHEREAS, in accordance with N.J.S.A. 40A:5-21, the Township of Jackson is
      changing custodian to Robert Stauffer: and

            WHEREAS, Robert Stauffer is covered under a blanket surety bond in the
      amount of $1,000,000.

             NOW, THEREFORE, BE IT RESOLVED that the Jackson Township Council
      hereby authorizes such action and two copies of this resolution be filed with the Division
      of Local Government Services, New Jersey Department of Community Affairs for
      approval.
                                                          _________________________
                                                          JANICE KISTY, R.M.C.
      DATED: 5-12-20                                      TOWNSHIP CLERK


      RESOLUTION 211R-20
      TITLE: AUTHORIZE MEMBER PARTICIPATION IN THE SOURCEWELL
      COOPERATIVE PURCHASING GROUP FOR CALENDAR YEAR 2020

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSENT: CALOGERO

              WHEREAS, N.J.S.A. 52:34-6.2 authorizes contracting units to purchase goods,
      or to contract for services, may make purchases and contract for services through the use
      of a nationally-recognized and accepted cooperative purchasing agreement that has been
      developed utilizing a competitive bidding process by another contracting unit within the
      State of New Jersey, or within any other state, when available; and

             WHEREAS, the nationally-recognized SOURCEWELL COOPERATIVE
      PURCHASING GROUP has offered voluntary participation in the national cooperative
      purchasing agreement for the purchase of goods and services; and
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 14 of 26 PageID: 2510

      Jackson Township Council Meeting of May 12, 2020                            Page 14 of 26



             WHEREAS, it is the desire of the Township of Jackson to join the
      SOURCEWELL COOPERATIVE PURCHASING GROUP to purchase goods and
      services, to make the procurement process more efficient and to provide cost savings to
      the Township.

            NOW, THEREFORE, BE IT RESOLVED, by the governing body of the
      Township of Jackson, County of Ocean, State of New Jersey as follows:

               1. That the governing body of the Township of Jackson hereby authorizes the
      Mayor and Municipal Clerk to enter into a member participation agreement and to
      participate in the SOURCEWELL COOPERATIVE PURCHASING GROUP for
      Calendar Year 2020.

               2. The Township shall be responsible to ensure that the goods and or services
       procured through the SOURCEWELL COOPERATIVE PURCHASING GROUP
       comply with all applicable laws of the State of New Jersey, Local Public Contracts Law
       (N.J.S.A. 40A:11-1 et seq.) and all other provisions of the revised statutes of the State of
       New Jersey.

                 3. A certified copy of this Resolution shall be forwarded by the Township
       Clerk to Business Administrator, Chief Financial Officer, Purchasing Agent and any
       other interested parties.
                                                          _________________________
                                                          JANICE KISTY, R.M.C.
      DATED: 5-12-20                                      TOWNSHIP CLERK


      PUBLIC COMMENT, ANY TOPIC

      We will now have public comment on any topic. Anyone wishing to speak on any topic
      may do so at this time. Enable the CHAT function.

      BUSINESS ADMINISTRATOR WALL- asked residents to confirm whether there
      audio is clear enough. Residents confirmed the audio is clear. He read each question
      submitted via chat.

      CHARLES – questioned the reason for the Ordinances being repealed.

      COUNCIL VICE PRESIDENT SAUICKIE- ordinances are being repealed due to a
      Legislative standpoint, as they are redundant. He asked Attorney McGuckin to explain the
      details. Whether the ordinances are adopted or not the types of procedures must be
      followed.

      ATTORNEY MCGGUCKIN-stated Ordinance 04-17 banned dormitories anywhere in
      the municipality as a permitted use. That ordinances were redundant because it was not a
      permitted use that was not allowed already in the municipality. Ordinance 03-17 eliminated
      certain zoning districts from permitting schools and this ordinance allows for the ordinance
      to remain the same as in 2017 in regards to the certain zoning districts. It does not affect the
      R1 zone but will change R2, R3, and R5 the multifamily units. If the ordinance is approved
      the ordinance would remain the same as the original ordinance approved in 2017. It does
      not affect Oros Bais litigation.

      BUSINESS ADMINISTRATOR WALL- stated residents are unable to hear Attorney
      McGuckin as clear as they would like.

      LISA DANSKI- 343 MURRAY DRIVE- she fully opposes the ordinances being
      reversed.

      DENISE GARNER- 14 EVERGREEN COURT- questioned Council Vice President
      Sauickie when he stated that there was redundancy in our land use laws. Asked for Council
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 15 of 26 PageID: 2511

      Jackson Township Council Meeting of May 12, 2020                           Page 15 of 26


      Vice President Sauickie to cite his findings to the public. Asked the definition of dormitory
      with our township. She stated her interpretation of the definition of a “dormitory”.

      COUNCIL VICE PRESIDENT SAUICKIE-whether the original ordinance is set forth
      or not, a dormitory is not a permitted use. It requires to be heard before a Land Use board
      either way. He explained to Ms. Garner the reason for the ordinance being redundant. It
      must be reviewed and approved by a Land Use board.

      ATTORNEY MCGUCKIN- the definition of a “dormitory” was not included in the
      original ordinance. A “dormitory” is not a permitted use. There is still no definition
      available as “dormitories” are not a permitted use. No definition will be available even after
      the second reading of Ordinance 06-20.

      DONOVAN- questioned the reason for these ordinances being repealed that are supported
      by all.

      JOE KRUSKOWSKI- stated he prefers an increase in taxes than repeal these ordinances.

      KEN GENDERO- stated “it is a sad day in Jackson”.

      JOE-questioned the reason for comments being ignored.

      PETER VINCINO-stated “this is ridiculous.”

      KIMBERLY- this virtual meeting is a joke as many residents are unable to understand the
      reasons and explanations for the ordinances being repealed.

      MR. CALCATERRA- questioned the effective date for the recreational facilities to
      reopen as per Mayor Reina’s statement. Questioned if practices can resume immediately as
      long as social distancing regulations are followed.

      BUSINESS ADMINISTRATOR WALL- we are working together with the Recreation
      Department to provide an expedient answer to Mr. Calcaterra’s question. We will have an
      answer tonight or the latest by tomorrow. Any other questions pertaining to Recreation will
      be facilitated and addressed.

      CHARLES- questioned the reason for repealing these ordinances when there is poor
      attendance during this pandemic.

      COUNCIL VICE PRESIDENT SAUICKIE- the council would prefer to have an in
      person council meeting but the business of the township must continue. We are doing our
      best to have these meetings available by Zoom and be as transparent as we can be. We
      obtained feedback indicating our audio and visual needed to be upgraded. The audio and
      visual have been upgraded and hopes it is working properly. We understand the frustration,
      but as per the executive orders this is the best we can do to accommodate the current
      situation.

      ELENOR HANNUM- 6 EVERGREEN COURT- questioned the repeal of the
      ordinances and how it will impact the taxes, our neighborhoods, schools and the quality of
      life in our neighborhoods.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the 2020 Council is incredibly
      focused on the quality of life of the residents. We have listened to the residents .He stated a
      town is measured fiscally by its bond rating. Jackson has an AA+ S and P Bond rating
      which is incredibly high in a State that is incredibly low. We have low traffic and try to
      keep our taxes low as seen on our recently approved Municipal Budget. Our taxes are a
      fraction of towns within our State. Other towns have tax payer increases which are
      dramatically higher. The Council has allotted one million dollars to our school system to
      aid our students, teachers, and programs. Roads, and other services are also important to
      our town. We recently passed an ordinance protecting our town against developers bringing
      in soil and fill that is unchecked. The Council received great feedback in terms of that
      ordinance. This Council wants to continue preserving open space. Last year, we used our
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 16 of 26 PageID: 2512

      Jackson Township Council Meeting of May 12, 2020                          Page 16 of 26


      open space funds to purchase Rova Farms. Our open space fund currently has available
      funds to make purchases for additional land. This process takes time and the Council
      supports it. He is unware of any direct impact to the quality of life by adopting these
      ordinances. This Council has the best interest of the town.

      MARIA NEMETH- asked for these ordinances to be tabled as these ordinances refer to
      “dorms” which are monumental. Residents should be able to attend a public meeting with a
      proper speaking forum prior to making a decision. This is unconstitutional and hopes for a
      thorough explanation for making a decision at this time.

      RAY-questioned the reason for making a decision and not waiting until residents can
      attend the Council meetings in person.

      DONOVAN- questioned if the ordinances were redundant why where they supported by
      Mayor Reina as they were set in place in the face of litigation.

      JOYCE CLADEK- questioned the reason for making this decision at this time. We
      should postpone this decision until residents can appear in person and address this matter.
      These ordinances have been in effect for 3 years and all residents of Jackson should be
      involved in the decision.

      PETER VICINIO- questioned why these ordinances are being discussed during
      quarantine.

      COUNCIL VICE PRESIDENT SAUICKIE (responded to the five previous questions
      made by residents) –to the comment made in regards to the Mayor, unfortunately he is
      unable to attend this meeting to respond to that question. The Council representing the
      residents of Jackson today were not serving when these ordinances were adopted.
      Administratively the ordinances have been identified as redundant. Attorney McGuckin
      explained this previously. The Council has received feedback from residents who do not
      understand the ordinances being rescinded, especially on the dorm’s ordinance. The
      applicant will still need to be heard before a Land Use Board in order to move forward with
      the application. A review process is a good thing and we have good Land Use laws in our
      town. The Planning and Zoning Boards are responsible for reviewing the applications and
      ensuring the laws are obeyed. This is the procedure to follow whether the ordinance is
      rescinded or not.

      ELENOR HANNUM- 6 EVERGREEN COURT-questioned the reason for the postings
      of the ordinances not available on our township website. The posting allows residents to
      read the ordinance prior to the meeting. The postings provide transparency for residents to
      analyze.

      COUNCIL VICE PRESIDENT SAUICKIE- asked Attorney McGuckin whether the
      township must post documentation of an ordinance prior to the first reading. He stated that
      the council was complemented on transparency especially in the “public comments”
      sections within our agenda, where we typically are not required to do so by law. We will
      review and consider this going forward.

      ATTORNEY MCGUCKIN – stated it technically is not a document that must be
      disclosed if it hasn’t been approved. The first reading is an introduction and the public
      hearing will be held on May 26, 2020. Between the time it is introduced and voted on, the
      ordinance is then published which is required by law. It is then available at town hall to
      analyze. The public hearing will not be heard this evening as it is scheduled for the next
      council meeting.

      JOSEPH KRUKOWSKI- questioned why Mr. Inzelbuch is still an alternate to the
      Planning Board when he attended a CUPON meeting, as other members were forced to
      resign.

      KIMBERLY- stated the ordinances must be tabled.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 17 of 26 PageID: 2513

      Jackson Township Council Meeting of May 12, 2020                           Page 17 of 26


      LISA DANSKI-343 MURRAY DRIVE- asked Council to answer a previous question she
      submitted.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the council does not appoint
      Planning Board members and asked respectively to address this question to the Mayor by
      email. It is not a permitted use and rescinding has caused confusion. The rescinding of the
      ordinance is administrative and it’s a redundant item. It doesn’t change the fact that an
      applicant will have to go before a Land Use Board in order to obtain approval.

      BUSINESS ADMINISTRATOR WALL-as he is moderating this meeting through Zoom,
      there are items that appear off topic or inappropriate. These comments or questions will be
      referred to the Township Attorney in an appropriate forum. I will recite the comments or
      questions referring to the topic to the best of my ability.

      ELENOR HANNUM-6 EVERGREEN COURT- questioned the zones to be impacted by
      the school zones.

      ATTORNEY MCGUCKIN-as of 2010 schools were not permitted in the R1 zones and
      this will continue whether the ordinance is approved or not. This ordinance will return the
      schools to the same position they were in 2017. It is the R2, R3, R5, R20, R15, R9 and
      multi- family zones. It is his understanding there are no current applications for those
      zoning areas

       QUESTION- current Ordinance 03-17 and 04-17 are unclear and ambiguous. There is no
      redundant legislation and the ordinances should remain.

      RICHARD CIULLO- wanted confirmation that dormitories prior to 2017 were not
      permitted in Jackson Township. Questioned what would be the harm in keeping Ordinance
      04-17 as it is written.

      ATTORNEY MCGUCKIN- confirmed they were not a “permitted use” and if the
      ordinance is adopted they would not be permitted. The harm in keeping Ordinance 04-27,
      is the fact that the township has been sued in court in terms of three different litigation
      matters.

      I PHONE QUESTION- questioned if COVID-19 will set new guidelines for schools,
      high density homes and will social distancing affect Land Use laws.

      COUNCIL VICE PRESIDENT SAUICKIE- cannot comment whether or not new
      guidelines will be set. The pandemic has influenced our lives in many ways and he
      wouldn’t be surprised if guidelines are incorporated in Land Use laws.

      ELENOR HANNUM-6 EVERGREEN COURT- questioned the qualifications and in
      what residential zones would be impacted by this decision.

      MICHELE CAMPBELL- congratulated the council for making the efforts to continue to
      conduct the business of the township inclusive of the public.

      RAY- questioned why the council is repealing this ordinance without public attendance.

      COUNCIL VICE PRESIDENT SAUICKIE- understands the resident’s frustrations and
      hopes for resident’s to attend the council meetings when the executive orders are lifted. It is
      better for the Council and the residents of Jackson to attend in person. There is a lot of
      work to be conducted behind the scenes to bring a Zoom meeting to the residents. We are
      trying to be as “transparent” as possible as best we can.

      ROBERT SKINNER-asked if these repealed ordinance will pave the way to settling
      lawsuits.

      ATTORNEY MCGUCKIN- it is unknown to us at this time, whether this will occur once
      these ordinances are repealed.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 18 of 26 PageID: 2514

      Jackson Township Council Meeting of May 12, 2020                           Page 18 of 26


      VINCINO- questioned the reason for having an ordinance which clarifies the original
      ordinance.

      ATTORNEY MCGUCKIN- stated if the township can have the same effect without being
      sued, as an Attorney it is my recommendation to do so.

      JOE KRUKOWSKI-questioned the reason why the Multicultural Committee created by
      the Mayor includes individuals who do not reside in Jackson.

      COUNCILMAN VICE PRESIDENT SAUICKIE- stated questions pertaining to any
      committee appointed by the Mayor must allow him to answer those questions. The
      question will be referred to Mayor Reina to address and encouraged residents to contact the
      Mayor by email.

      JOSEPH SULLIVAN- thanked Council for the explanation on the ordinances.
      Dormitories were not a permitted use previously and it is redundant. He questioned the
      changes that would take place with the repeal of the school ordinance.

      ATTORNEY MCGUCKIN- it changes to the original ordinance which was written in
      2017.

      ROSARIO- she opposes this move to change the ordinances to the original state for many
      reasons. She believes that conducting this meeting today is “unconstitutional” as it is not an
      emergency. It is being revisited and we have the right to attend personally. She is upset as
      she feels the Council is disregarding the residents and it is difficult to express herself via
      chat.

      ELENOR HANNUM- 6 EVERGREEN COURT- questioned the reason for the
      Multicultural Committee being canceled until further notice. She finds it questionable that
      this committee was created for Jackson residents and it is managed by the DOJ, Attorney
      General, Prosecutor’s Office and non-residents. She is worried that the objectives of this
      committee is not a “multicultural objective” and has a different agenda.

      COUNCIL VICE PRESIDENT SAUICKIE- any questions pertaining to Mayor
      appointed committee can be submitted via email and he will respond accordingly. Council
      will forward this question as well.

      ROBERT SKINNER-asked Attorney McGuckin to explain the situation of a Judge’s
      order to revisit and revote on certain Planning Board applications.

      ATTORNEY MCGUCKIN – stated he is not a party to the litigation so he could not
      comment on what the Judge ruled. The Planning Board is represented by another counsel.

      TIM CALCUTERRA- thanked Business Administrator Wall and Mayor Reina. As the
      President of the Jackson Little League looks forward to working with the town and it’s
      officials to resume sport activities.

      BUSINESS ADMINISTRATOR WALL- there are many questions and comments from
      the same individuals. We are trying to navigate through the chat questions and comments
      but with this format we want to ensure that everyone’s voice is heard.

      VAZZOPARDI- stated overcrowding, environmental concerns, high density developments
      can result in environmental concerns. Questioned whether the impact to the ecosystem been
      considered. Our natural resources which include land and water are limited and their
      supply will eventually dry out. Lakewood’s water supply cannot keep up with the growth
      and resulted in acquiring more water or withdrawing water from wells. Traffic congestions
      will occur and questioned the impact to taxpayers when roads need repairs. We are seeking
      to find solutions short term in order to stop lawsuits. We need to think about the long term
      quality of life for all people who live in Jackson.

      COUNCIL VICE PRESIDENT SAUICKIE- as a long term resident understands
      comments made by Mr. Vazzopardi. We appreciate the quality of life and hope to continue
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 19 of 26 PageID: 2515

      Jackson Township Council Meeting of May 12, 2020                           Page 19 of 26


      as in previous years. We are ensuring our natural resources by acquiring open space and
      want to increase the amount of open space. Our town has conducted a great job in
      maintaining the roads that our township owed. There are also County roads which
      Administration has worked with to ensure those roads are kept updated and result in a low
      impact to the taxpayers. The Municipal Budget was recently approved and the increase was
      $21.00 for the average taxpayer. The average tax payer pays $1,600 a year to support the
      services within the town. We are always looking for opportunities to keep that in check and
      keep those numbers as the low as possible. In regards to other towns consuming water there
      are multiple towns surrounding Jackson that are consuming more water than there
      infrastructure can support. Many towns surrounding Jackson take water from Jackson. We
      have made it clear that protecting Jackson and its unique environment is a top priority for
      this Council. We passed ordinances in support of the environment and the wildlife. We
      approved an animal cruelty ordinance that was passed last year and recently a soil or fill
      deportation ordinance to ensure that developers bring in “clean” soil into the town. The
      Council is seeking land to protect and keep the “quality of life”. This includes keeping the
      town fiscally responsible by keeping the taxes low.

      DIANA CAMPAGNA 56 TOPAZ DRIVE- stated the key to overall town health is
      keeping a fiscally responsible, low traffic, low taxes, instead of caving to developers and
      high density housing. Since COVID 19 is leading to food shortages, why not encourage
      more farming, co-op farming, and animal farming to be more unsustainable. It would aid in
      preserving open space and provide for residents and make available job opportunities.

      COUNCIL VICE PRESIDENT SAUICKIE- concurred with the statement made by Ms.
      Campagna regarding farming and stated the council would consider that.

      JACK- stated he is from the Jackson Board of Fire Commissioners and Fire District 3
      President.

      JACKSON RESIDENT- questioned if “dormitories” would be permitted in residential
      areas and will existing homes be allowed to be converted in residential neighborhoods from
      existing uses.

      ATTORNEY MCGUCKIN – anyone interested in constructing a “dormitory” will have to
      seek a variance from the Zoning Board and would need to provide their burden of proof
      under the statutes on whether they should be entitled construct or not. It is like any other
      use within our municipality. These ordinances do not change the requirements in the laws.

      BUSINESS ADMINISTRATOR WALL- asked Attorney McGuckin to clarify the first
      reading and second reading of an ordinance for those who missed the legislative process.

      ATTORNEY MCGUCKIN-explained the procedure on the first reading. The first reading
      of an ordinance has no public comment. This Council allows for comments to be conducted
      at the first reading. The residents are currently commenting on that topic now. The public
      hearing is scheduled after publication and notice. The second hearing will be held on May
      26, 2020.

      MINDY MURRAY-questioned the reasons for dissolving the two ordinances and asked
      for ordinances be incorporated into one.

      ATTORNEY MCGUCKIN- the ordinances cannot be incorporated as one of the
      ordinances pertains to a “permitted use” and the other is specific to “dormitories”.

      BUSINESS ADMINISTRATOR WALL- stated he is looking through the questions to
      ensure all resident’s comments are read into the record.

      ELENOR HANNUM- 6 EVERGREEN COURT- questioned whether schools will be a
      “permitted use” in RG3 and RG5 residential zones. Asked whether there can be a school
      and a residential home in one acre of land. This will devalue homes in an entire
      neighborhood.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 20 of 26 PageID: 2516

      Jackson Township Council Meeting of May 12, 2020                           Page 20 of 26


      ATTORNEY MCGUCKIN- if the ordinance is adopted the ordinances would go back
      how it was for many decades, which permits schools in certain zones. The zones include
      the RG3 and RG5 zones. There are standards in respect to the area of schools and no
      changes will be made to that.

      BUSINESS ADMINISTRATOR WALL- asked Attorney McGuckin as the protocol on
      comments made that may be inflammatory and officially including them to the record. This
      meeting has a different conversational forum.

      ATTORNEY MCGUCKIN- the public comment allows for the public to voice their
      concerns and comments. However the chair has the right to prohibit certain comments from
      being made. The township could be put into a position where it is condoning some type of
      bias behavior at an official meeting. He stated if Business Administrator Wall believes a
      comment falls under those circumstances than the Chair must decide whether the comment
      should be permitted.

      NICHOLAS-stated all comments should be included for the record.

      DENISE GARNER-14 EVERGREEN COURT- questioned whether a developer through
      campaign donations can influence favorable outcomes from the Zoning Board.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the “soil or fill importation”
      ordinance is the best example of how we are putting out town first. He stated at our last
      meeting, Attorney McGuckin read into the record oppositions from an Attorney
      representing two developers. They opposed the “soil and fill” ordinance and asked to table
      it until further questions could be made. We welcome all kind of comments. We try to
      strike a balance between bringing smart commercial businesses into our town. There are
      certain areas within our town to bring smart commercial businesses so traffic congestion
      can be controlled. We are in favor of businesses in our town, as it aids residents in keeping
      their taxes lower by bringing commercial ratables. We will still continue to fight to protect
      the unique environment of Jackson. Even though we received opposition by developer’s
      Attorney’s we approved it unanimously.

      BUSINESS ADMINISTRATOR WALL read Mr. Nemeth’s comment and stated his
      comment is fair. He stated there are two individuals with the same name involved in this
      chat. The challenge of this technology is the ability to be fully transparent and provide a
      voice to everyone participating in this chat.

      JEFF NEMETH- 397 PERRINEVILLE ROAD- stated every comment should be read
      for the record. It is “unconstitutional” forum for tax payers to voice their concerns or
      provide their comments.

      JOHN SIEDLER- FIRE DISTRICT – 3 VASSAR COURT-this ordinance preserves
      lives and prevents tragedies from occurring. He gave examples of multiple fires which
      resulted in people losing their lives. Please save lives and put politics aside.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the statistics provided by Mr. Siedler
      are tragedies of lives being lost. The ordinance does not make a “dormitory” a “permitted
      use” in Jackson. It will need to be heard before a Land Use Board, reviewed, and then
      approved. It can be also be denied.

      COUNCILMAN KERN- asked Attorney McGuckin even though it is not a “permitted
      use” can an applicant seek relief from Ordinance 04-17 if there application includes a
      “dormitory” through the Zoning Board.

      ATTORNEY MCGUCKIN- concurred with statements made by Councilman Kern.
      Whether the ordinance is in place or not anyone has the right to make an application for a
      “dormitory” and they would go to the Zoning Board of Adjustments for that purpose.
      Regardless of the ordinance being in effect the applicant they would have to go to the
      Zoning Board to seek approval. They can seek relief under the NJ Municipal Land Use law
      for any use even if it is not permitted.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 21 of 26 PageID: 2517

      Jackson Township Council Meeting of May 12, 2020                          Page 21 of 26


      MINDY MURRAY- this ordinance should be tabled.

      JENETTE DEFILLIPO- asked whether there was any rejections of dorms that were
      heard by a Judge. It seems like there is an interest for one part of this community and
      anyone with a difference of opinion is labeled.

      CHLOE DEROSA- this matter should be postponed and does not understand what is
      being said. It should be “unconstitutional” to make decisions without an in person meeting.

      MINDY MURRAY-“cultural is not religion”. This is the reason for many towns not being
      involved and questioned the reason for Jackson getting involved.

      RESIDENT OF JACKSON- questioned when the council would be creating an ordinance
      that sets standards for Township wide eruv’s. There should be three ordinances which
      include ordinances for utility pole utilizations, eruv’s in neighborhoods and eruv’s for
      neighborhoods with underground utilities.

      COUNCIL VICE PRESIDENT SAUICKIE- in regards to comments made in regards to
      eruv’s, Council may consider an ordinance.

      ATTORNEY MCGUCKIN-there are current lawsuits challenging Ordinance 04-17 in
      Federal court but a Judge has not ruled yet.

      PETER VICINIO- questioned if the language in the new ordinance is more restrictive
      than the prior ordinance and questioned the major differences between the two ordinances.

      ATTORNEY MCGUCKIN- the new ordinance if adopted would be identical to the way
      the ordinance existed as of 2017.

      JEFF NEMETH- 397 PERRINEVILLE ROAD- questioned if the council finds this to
      be a “constitutional” way to make changes to our ordinances by using Zoom technology.
      Asked for an explanation on why these matters cannot be delayed.

      COUNCILMAN VICE PRESIDENT SAUICKIE-asked Attorney McGuckin to explain
      the protocol to be followed when using Zoom technology.

      ATTORNEY MCGUCKIN- the township is required by law to continue its operations as
      the State of New Jersey does. State of New Jersey has directed the governing body how to
      handle these meetings and provided guidelines to continue that process. The Township has
      done its best to comply with those demands and obtained upgraded equipment for the
      purpose of conduct these meetings. We are not aware of how long this procedure will be in
      effect and the township must continue to operate as required to do.

      COUNCIL VICE PRESIDENT SAUICKIE- understands Mr. Nemeth’s frustration and
      there is no clear plan on when the executive order will be lifted. We must continue to
      conduct the business of the town. It is unknown how long we will need to follow these
      guidelines and we are doing our best to move forward.

      CHRIS SIKORSKI- 428 E BIRD VILLAGE ROAD-questioned why the Council isn’t
      helping small businesses to reopen instead of adopting ordinances.

      COUNCIL VICE PRESIDENT SAUICKIE- every member of this Council has had
      experience as a small business owner. We understand small business owners conditions
      during this pandemic The Council and the Mayor are supportive of small businesses and
      have complemented resident initiatives on places like Facebook. We have promoted
      business and have provided a weekly update on discussions with the Governor. Earlier I
      read a statement made by Mayor Reina in regards to recreation but he has conducted the
      same on small businesses. We want to stay safe and flatten the curve of COVID-19. There
      are certain methods of small businesses to reopen such as wearing masks, and limiting the
      amount of attendees. We are all trained to wear a mask during these times and it is a matter
      of health. We can reopen small businesses while still adhering to social distancing
      protocols and have employees return to work.
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 22 of 26 PageID: 2518

      Jackson Township Council Meeting of May 12, 2020                           Page 22 of 26



      CHRISTINE KRISSIBERG-questioned the reason for Council not postponing until the
      public can attend. Asked if COVID -19 is an excuse to rush this decision.

      GALAXY PHONE- addressed Attorney McGuckin and stated the ordinance should be
      held once the executive order has been lifted and Mayor Reina is in attendance.

      SHAKEY JAKE (PHIL STILTON)- stated if the law is redundant then what is the reason
      for repealing this ordinance.

      KIMBERLY-stated township business must be conducted but “high impact” decisions
      must be tabled to a more appropriate forum.

      MARIA NEMETH- stated this is prohibiting a Council meeting from being held, but
      tabling a monumental decision.

      SHAKEY JAKE (PHIL STILTON)- asked if Council still believes the rezoning of land
      near Great Adventure is a great decision.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the Mayor is an invited guest to
      council and his attendance is welcomed. The Mayor is not obligated to attend council
      meetings. Before this pandemic, the Mayor invited residents to “Meet the Mayor” to
      address questions or concerns. The Council passed a zone which designates a corridor on
      RT. 537 as “mixed commercial” use. It was approved by council and we fully support that
      decision .The land that was not zoned for “mixed commercial use” remained for years
      without generating revenue. Roughly 90% of the revenue that is generated by the town
      comes from the residents. It is a drastic in balance from the rest of the state. Only 10% is
      generated from businesses. In Jackson we have a desire to balance this with a quality of
      life. We want to bring in smart commercial ratables which is business into town which
      bring “clean” and smart ratables. They contribute to the town but do not consume services
      from the town. We zoned everything between Six Flags and I95 as “multi use “which is
      attractive. Other towns along I95 coordinator have similar types of zones and it was
      conducted as it is in a good location. The concerns were in regards to traffic and he
      believes that matter needs to be it addressed. The traffic runs on the outside of the town and
      not through the middle of town. The commercial ratables are between $3 million to $5
      million in the next three years. With a Municipal Operating Budget of $47 million that
      revenue is a large number. We are in support of the decision and residents agree that it is a
      great location to have business. We are always trying to maintain a balance which still
      protecting Jackson and its environment.

      ATTORNEY MCGUCKIN- the township is involved in three separate lawsuits. One of
      them seeks an injunction against the Township and the enforcement of the Township
      Zoning Board regulations. This is pending in Federal Court. The litigation continues and is
      pending. We anticipate a Judge’s ruling on some of the lawsuits and if the Judge’s ruling is
      against the township than the township will be looking for difficult time. The attorneys for
      the township have provided advice.

      QUESTION- STILTON- questioned the budget which indicates health benefits are being
      provided to elected officials and asked which elected officials are receiving health benefits.

      BUSINESS ADMINISTRATOR WALL- stated the health benefits are provided to
      Councilman Bressi and Mayor Reina. This information is public information.

      LAVAGNA- questioned how the repeal of the ordinance impacts surrounding towns and
      asked whether there will be consequences in the future for other towns. These ordinances
      will impact other surrounding towns and will applications for other towns be impacted.

      COUNCIL VICE PRESIDENT SAUICKIE- stated Jackson focuses on Jackson’s Land
      Use laws. We understand Land Use laws help to preserve the “quality of life” within the
      town. We have tried to do our best to put Land Use laws but we have found redundancy
      and administratively we are trying to correct that. Every town has their own Land Use laws
      and some may be dramatically different. Towns within New Jersey have suffered by not
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 23 of 26 PageID: 2519

      Jackson Township Council Meeting of May 12, 2020                             Page 23 of 26


      practicing good Land Use laws and protecting their infrastructure, environment, and water
      supply. They have suffered as a consequence. We are working to bring the ordinances to
      the original ordinance of 2017. Hopes the impact will be minimal and will continue to
      monitor our Land Use laws going forward.

      JACKSON RESIDENT- stated this Zoom meeting proves how others can try to tarnish
      Jackson’s good name. It also proves the continued harassment received when residents
      speak against legitimate concerns. Constant harassment is completed by instilling fear.
      There are people pretending to be residents of Jackson.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the Council is trying to do their best
      and acknowledged the great job Business Administrator Wall is conducting reading the
      residents comments. Zoom is new technology that is newly used in Jackson and multiple
      states. He understands the frustration and hopes to resume normal council meetings.

      BUSINESS ADMINISTRATOR WALL- stated Attorney McGuckin can review all the
      chat messages in regards to the official record. How it is formatted it is a matter between
      the Township Attorney and the Municipal Clerk to determine that course of action. We are
      trying to have as much inclusion as possible.

       JEFF NEMETH– asked whether the township is concerned as our state is so highly
      populated and COVID- 19 is still affecting us. Questioned whether we are prepared to have
      a larger population in our town and asked if restrictions can be set to monitor the influx to
      our town.

      COUNCIL VICE PRESIDENT SAUICKIE- acknowledged that Mr. Nemeth’s questions
      were great ones. He stated New Jersey has the highest foreclosures rates of any state in the
      country. The State imposes COAH on various municipalities which include Jackson. It is
      ridiculous that more housing is being built as the amount of foreclosures increases. The
      Council has spoken against COAH mandates and is doing our best to navigate through it.
      We don’t believe in the state additional housing units are needed when this state has the
      highest dense population. Residents and businesses are leaving due to these circumstances.

      ATTORNEY MCGUCKIN-it is unknown at the time whether COVID19 will impact
      State law. It is an interesting question. As COAH mandates Jackson to comply with their
      regulations Jackson has been a leader in attempting to oppose a policy that has a negative
      effect on the municipality in many ways. It has resulted in various items of litigation and
      the township continues its efforts to fight for the “quality of life” for all residents.

      RAY- questioned why the township cannot build low income housing and have a
      management company handle the rentals.

      COUNCIL VICE PRESIDENT SAUICKIE- Mr. Ray has great suggestions and will
      definitely consider this proposal.

      UNKNOWN- does not have a problem with the sports center but has a problem with high
      density housing. It would result in high commercial ratables, but it will also result in higher
      density and dorms which will devalue all of our homes.

      JOHN SIEDLER- PRESIDENT OF BOARD OF COMMISSIONERS- FIRE
      DISTRICT 3-VASSAR COURT-asked Council to consult with the Fire Commissioner
      and the 3 Fire Districts in regards to Fire Safety and Construction Safety Initiatives. In
      order to ensure the safety of all of our residents, safety of our firefighters and our EMS it is
      necessary to work together. Safety is our top priority.

      COUNCIL VICE PRESIDENT SAUICKIE-this Council whole heartedly agrees and
      supports all of the First Responders. All of our First Responders are “second to none” in
      our state. In 2017 Jackson was rated the second “safest” town in the state. We are the safest
      due to Our Fire Department, Police Department, and EMS.

      DIANA CAMPAGNA- 5 TOPAZ DRIVE-stated the State wants to mandate high density
      housing units on a rural and suburban township with precious natural resources. There are
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 24 of 26 PageID: 2520

      Jackson Township Council Meeting of May 12, 2020                          Page 24 of 26


      many vacant properties throughout Jackson. Questioned the reason why those areas can’t
      be repurposed before mandating our town to COAH regulations.

      COUNCIL VICE PRESIDENT SAUICKIE- the Council and Mayor are supportive of
      Ms. Campagna’s concern. We don’t want to build more homes than needed. We are
      supportive of new types of businesses that could not operate in certain zones in our town.
      The Planning and Zoning boards in our town determine the projects in accordance with the
      remainder of the town.

      ELENOR HANNUM- 6 EVERGREEN COURT- stated she has been contacted by the
      NJ Environmental Protection with several complaints against her and her organization.
      Advised Council, Mayor Reina and Attorney McGuckin that residents are being threatened
      for speaking against these developers.

      COUNCIL VICE PRESIDENT SAUICKIE- thanked Ms. Hannum for providing this
      information. We are in support of protecting Land Use in our town, and protecting the
      environment within the town. Our interest is the residents of Jackson and their “quality of
      life”. We are trying to do this in a balanced way with taking in consideration businesses
      and the environment. Attorney McGuckin is noting the situation Ms. Hannum is facing.

      ATTORNEY MCGUCKIN- stated if the NJDEP is threatening anyone we urge residents
      to contact the town and a communication will be made to the NJDEP immediately.

      DENISE GARNER-16 EVERGREEN COURT- stated COAH is out of control and does
      not consider the important natural resources. Questioned the MUA usage allocation.
      Jackson Township houses many important resources and cannot be completely overbuilt.
      We should protect all of Jackson including the watersheds and the need of shared resources
      to preserve now and into the future.

      RESIDENT OF JACKSON- questioned the Council whether ordinances will be written in
      regards to “Houses of Worship” in residential homes especially vacant homes. Standards
      should be created for vacant homes versus those that are occupied. Asked if there is an
      interpretation of a “House of Worship”.

      ATTORNEY MCGUCKIN- the township has current ordinances and” permitted uses” in
      certain zones and if operation is being conducted in areas not indicated then they are in
      violation. If the township wishes to change the ordinances in the future then they will
      consider it.

      PETER VICINIO- questioned what prohibits a person from another town participating in
      the chat and making racist slurs.

      COUNCIL VICE PRESIDENT SAUICKIE- stated this situation cannot be prevented.
      Business Administrator Wall is screening and we are sensitive to introduce comments that
      may target anyone with negative thoughts. We cannot prevent people from participating in
      the Zoom meeting. We are doing our best in screening the comments. Under normal
      circumstances comments made by non-residents are welcomed. Zoom technology makes it
      easier for certain individuals to make these types of comments.

      BUSINESS ADMINISTRATOR WALL- there are hundreds of chat comments and we
      are trying to navigate them appropriately. Apologized if a question or comment was not
      addressed.

      ROBERT SKINNER- 404 LARKSPUR LANE- is not a fan of using older environmental
      studies and supports new land use applications. Questioned as an Assemblyman if there are
      statutes that guide developers to utilize newer studies. Asked whether a new ordinance can
      be adopted on this subject.

      ATTORNEY MCGUCKIN- the case in Jackson that we can refer to has an issue with
      Pinelands and how the study it is controlled by the Pinelands Commission. The Township
      does not have authority to make changes only the Pinelands Commission. Under the
      Municipal Land Use law townships are limited to what they can require and if the statutes
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 25 of 26 PageID: 2521

      Jackson Township Council Meeting of May 12, 2020                           Page 25 of 26


      does not permit it the township cannot require it. There is no provision in the law for the
      township to require certain dates of the environmental studies. The ultimate decisions in
      regards to the harming of the environment is related to the NJDEP. The Pinelands
      Commission, CAFRA, and the Highland Commission. Townships do not have the legal
      authority. The state has never given the authority to the township and is not in the
      Municipal Land Use law.

      ROSARIO- questioned when the ordinance is adopted will the Zoning Board be
      responsible for conducting the inspections for the dormitories. Will the Zoning Board
      ensure they are up to building standards, meet safety standards and once there are built
      inspect on a yearly basis.

      ATTORNEY MCGUCKIN- schools are regulated by the State of NJ and must meet Fire
      Code requirements. The State is responsible for approving schools and the ordinance does
      not permit dormitories. If someone is interested in building a dormitory they would need to
      be heard before the Zoning Board and seek approval. The Zoning Board can approve, deny
      or impose any recommendations deemed necessary. The Zoning Board can indicate where
      they can be built and the township has limited control.

      DIANE CAMPAGNA- 5 TOPAZ DRIVE- questioned if a dormitory be approved if they
      must comply with COAH obligations as it is Affordable Housing.

      ATTORNEY MCGUCKIN- there is no way to know without further information. This
      type of question must be addressed by our COAH Township attorney.

      SHAKY JAKE (PHIL STILTON)- stated the building is closed to the public and the
      Zoom meeting are being filtered. He questioned that the council does not have to answer to
      the residents.

      BUSINESS ADMINISTRATOR WALL- the buildings are currently monitored due to
      COVID-19 during the day by our Department of Public Works Department as the building
      are closed to the public. There are different of methods for the public to obtain and submit
      documents. Temperature checks are being conducted to ensure individuals entering our
      buildings have no fever. The buildings are being extensively sanitized to make sure the
      health of each individual in the building. This procedure is making sure the employees are
      safe for themselves and their families. We continue to accept transactions and documents
      for the public. GovPilot is being used to be conducted transactions electronically to make it
      simpler, easier and effortless. Municipay will allow for transactions to be conducted with a
      credit card. A new township website will also be available soon. He gave examples of
      applications available on Govpilot.

      CLERK KISTY- gave examples of applications that will be available on our GovPilot
      system. She stated her staff has been phenomenal in implementing this system and making
      it convenient for the public. Marriage licenses have become easier as the system allows
      them to fill out all the information online. The applications can be processed in the comfort
      of your home and our staff will respond immediately to each request. She is grateful to the
      Council, Mayor and Business Administrator Wall for bringing this forward at this time. It
      has made our operation very efficient and look forward to the future.

      COUNCIL VICE PRESIDENT SAUICKIE- stated the buildings are closed to the public
      but with Govpilot it allows for the public to continue to conduct business by using online
      services.

      ELENOR HANNUM- 6 EVERGREEN COURT- kudos to Township Clerk Kisty and
      Business Administrator Wall, you are both amazing!

      RAY- asked if Council can request that Mayor Reina attend the next scheduled council
      meeting.

      COUNCIL VICE PRESIDENT SAUICKIE- Council will request Mayor Reina to be
      present and it is an open request for him to attend. There were questions directed to him
      and we must be fair to allow him to respond. He has been an active participant of our
Case 3:17-cv-03226-MAS-DEA Document 112-3 Filed 03/05/21 Page 26 of 26 PageID: 2522

      Jackson Township Council Meeting of May 12, 2020                          Page 26 of 26


      meetings. Lately he hasn’t been in attendance as it is a conflict with meetings to be held
      with the Governor’s office. In the opening statements he has been passionate about
      bringing Jackson back to business both from small businesses and recreation standpoint.
      We will notify him that he is always welcome to attend the meetings.

      SHAKY JAKE (PHIL STILTON) – stated this is the resident’s town and he has the right
      to ask questions. He questioned Attorney McGuckin whether he represents Lakewood
      Zoning Board as he also represents multiple towns. Asked Attorney McGuckin with
      multiple positions in numerous towns how does he devote proper time to Jackson. He
      stated that Toms River Council meetings are held at similar times that Jackson Council
      meetings are held.

      ATTORNEY MCGUCKIN- stated his firm represents multiple municipalities and Land
      Use boards. It is our firm’s specialty to represent boards in Ocean County, Burlington
      County, Monmouth County, Mercer County and Atlantic County. I personally do not
      represent Lakewood his partner in the firm does. His partner Jerry Dasti is an attorney for
      Lakewood as other numerous towns. The Council and Mayor Reina will decide if I conduct
      an adequate job or not. I serve at their pleasure.

      BUSINESS ADMINISTRATOR WALL- he stated he paraphrases as some of the
      questions as they are length. He is making editing changes so an accurate response can be
      made especially with typos.

      MOTION TO CLOSE PUBLIC COMMENT ON ANY TOPIC BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSENT: CALOGERO


      MOTION TO ADJOURN BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSENT: CALOGERO

      7:44 P.M.
                                                   RESPECTFULLY SUBMITTED,

                                                   ___________________________________
                                                      COUNCIL VICE PRESIDENT
                                                             SAUICKIE

                                                   ____________________________
                                                      JANICE KISTY, R.M.C.
                                                       TOWNSHIP CLERK

      JK/xo
